internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 1-plr ate may legend x b date date date date year1 year2 year3 state t t this responds to a letter submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code of7 cc dom p si 1-plr- facts x was incorporated in state on date and made a timely election to be treated as an s_corporation effective date the election to be treated as an dollar_figure corporation was invalid however because certain of the shareholders did not consent all of the shareholders of x have now consented to the election on date sec_3 and shares in x were transferred to a_trust that was an ineligible shareholder of an s_corporation those shares have now been distributed to an eligible shareholder in year1 and year2 unequal cash distributions were made in error to the shareholders of x in year3 the corporation took corrective action to equalize the distributions to the shareholders taking into account the prior unequal distributions all of the shareholders of x have consented to any adjustments consistent with the treatment of x as an s_corporation as may be required law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election to be treated as an s_corporation shall be valid only if all persons who are shareholders in such corporation on the day which such election is made consent to such election sec_1362 provides that an election to be an s_corporation shall be terminated whenever such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 or was terminated under sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent ineffectiveness of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation a sec_2d cc dom p si 1-plr- may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the representations made we conclude that x was ineligible to elect to be an s_corporation as of date we also conclude that the circumstances resulting in the ineffectiveness of x's s election were inadvertent in addition we conclude that the circumstances which would have subsequently terminated x's election were inadvertent therefore x will be treated as an s_corporation effective date and thereafter provided x's dollar_figure corporation election is not otherwise terminated provided each of the current shareholders of x is a qualified_shareholder by the date which is days after the date of this letter and provided the shareholders of x make any required adjustments except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described under any other provision of the code in particular no opinion is expressed as to whether x made an otherwise valid subchapter_s_election under sec_1362 or whether x's s election was otherwise terminated this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent as provided by a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours jr david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
